Citation Nr: 1416598	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  01-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel 


INTRODUCTION

The Veteran had active military service from July 1973 to September 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2000 rating decision. 

In May 2006, the Veteran testified at a hearing in support of his claims before an Acting Veterans Law Judge who was conducting hearings by himself at the Waco RO.  Because this case had been previously assigned to another Veterans Law Judge for consideration, a panel of three judges was assigned for purposes of considering this matter following the 2006 hearing.  See 38 U.S.C. § 7102(a) ("A proceeding instituted before the Board may be assigned to an individual member of the Board or to a panel of not less than three members of the Board.").  Subsequently, the Acting judge who conducted the hearing retired from the Board.  

The Veteran was offered the opportunity to testify at a second Board hearing before a Veterans Law Judge who would render a determination in his case.  He accepted this offer, and in March 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  At the hearing, the Veteran made clear that he would be satisfied by a single judge decision in his appeal.

The Board has previously remanded this case on five separate occasions.  The directed development has been accomplished to the extent that records were available.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The VA apologizes for the delays in the adjudication of this case from July 1973 to September 1976.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The evidence renders it less likely than not that the Veteran's current back and/or neck disabilities either began during or were otherwise caused by his military service. 

2.  Symptoms of a back and/or neck disability were not chronic in service; were not continuous since service; and did not manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran seeks service connection for neck and back disabilities that he contends are the result of his military service, to include several injuries therein.  The Veteran separated from service in 1976; in March 1999, he filed a claim seeking service connection for back and neck injuries which he asserted stemmed from injuries he sustained in 1974 while stationed on the U.S.S. Enterprise.  On his VA claim application, the Veteran reported having worked after service as a glass packer and as laborer at a feed mill.  

At his first Board hearing in May 2006, the Veteran explained that he was an electrician's mate on the U.S.S. Enterprise and his job was to repair the air conditioning units aboard the ship.  He explained that the units were generally above his head, and weighed 300-500 pounds.  He and another sailor had to take them down, take them to his shop and repair them, several times per month.  He recalled that on a couple of occasions he picked the motor up and I felt something pop in his back.  He reported going to the hospital aboard ship and being diagnosed with a back strain, and being put on light duty.

In this case, the recent medical evidence suggests that the Veteran has degenerative disk disease in his back and neck (see 2009 VA examination report); and degenerative disc disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply to it.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has also been noted to have degenerative joint disease (DJD) of both the lumbar spine and cervical spine during the course of his appeal (see 1999 VA examination report showing DJD of the cervical spine; and 2001 VA examination report showing DJD of the lumbar spine); and DJD is a form of arthritis and is therefore considered to be a "chronic disease" under 38 C.F.R. § 3.309(a).  As such, 38 C.F.R. § 3.303(b) is potentially applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, the Board will proceed with an analysis that is based on the premise that the Veteran currently has chronic back and neck disabilities, but notes that it is ultimately immaterial whether or not the Veteran has a "chronic" neck or back disease listed under 38 C.F.R. § 3.309(a), as the evidence of record does not support service connection on either direct or presumptive bases.

Looking first at the Veteran's claim on a presumptive basis, a chronic disability of either the back or neck was not diagnosed during service.  A review of the Veteran's service medical records reveals that he was treated for back pain during service.  Specifically, in December 1974, after complaining of low back pain, the Veteran was placed on light duty for three days, and given pain killers and hot packs.  It was noted that he had fairly good range of motion.  Subsequently, from late June to early July 1976, the Veteran was again seen on multiple occasions for pain and muscle strain in his back.  X-rays taken in July 1976 of the lumbosacral spine revealed normal findings.  The Veteran was diagnosed with a muscle strain and given light duty for three days along with exercise recommendations.  The Veteran's separation physical in September 1976 reported a normal examination with no defects noted.  There is no record of any neck injuries in service.

As such, while the Veteran clearly voiced back complaints in service, there is nothing in the service treatment records to suggest that any injury was chronic.  Rather, the back injuries appeared to resolve and the Veteran returned to work.  Additionally, the Veteran's separation physical did not find any defects, again suggesting that there was not any chronic disability in service.  The service treatment records do not show any cervical spine treatment in service and the Veteran did not specifically complain about neck problems during service, providing highly probative factual evidence against his own claims at this time.

There is also no evidence to show that the Veteran was diagnosed with a chronic neck or back disability in the year following service.  The Veteran has on occasion suggested that he has experienced back pain since service, but while he would be considered competent to report a symptom that he can perceive through the use of his senses, such as back pain, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a chronic lumbar spine or cervical spine disability such as degenerative joint disease which requires the use of medical imaging.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements alone are insufficient to establish that he had a chronic back or neck disability either in service or within a year of separation from service.

Here there is also no medical opinion that suggests that that a chronic back or neck disability was present in service or within a year of service.

Finally, it is not shown that a chronic back disability existed continuously from service.  

The Veteran has on occasion asserted that the experienced back and neck pain continuously since service.  However, on other occasions, he has acknowledged that he did not generally have problems following service, but now did have problems.  

For example, at his Board hearing in May 2006, the Veteran testified that his back did not bother him in his 20s.  In an August 2000 treatment record following an on-the-job back injury (post-service, which only provides some evidence against this claim), the Veteran reported that he had experienced a similar back injury in 1975 but had recovered from that injury.  As such, the Veteran's statements have not been universally consistent and sometimes provide evidence against his current claim.  

This, inconsistency was also noted by the VA examiner in 2009 who indicated that the Veteran was a poor historian.  For example, at the 2009 examination the Veteran reported being in a motor vehicle accident in 1995, when it is consistently shown in other places in the record to have occurred in 1985 (the Board understands that remembering events in the distant past is sometimes difficult).

Thus, taken as a whole, the Board does not find that the Veteran's statements alone have conveyed that he consistently experienced back and neck problems since service.  In fact, the best evidence, the Veteran statements in the past (as noted above), tend to clearly suggest that the Veteran did not have back or neck problems for decades after service, providing highly probative evidence against these claims.

The evidence of record also fails to show continuity of symptomatology.  For example, following service, the Veteran worked for a number of years in jobs which required significant lifting, suggesting that his back and neck were not continuously painful from service.  It is also noted that there is no record of any back treatment for a number of years, and the Veteran never clearly identified when he received treatment from any chiropractor.  He stated at his Board hearing in 2014 that he first sought VA treatment in 1983, which would have been more than seven years after service.  

Additionally, the Veteran was not found to have any defects or problems at his separation physical, thereby severing any continuity from the back injuries in service to the present.  

Finally, in addition to working at a physically demanding job for a number of years, the Veteran was also involved in a motor vehicle accident in 1985 and has injured his back on the job to such a degree that he filed a workman's compensation claim.  

In April 1998, the Veteran was given a medical release from work for three weeks for an off-the-job injury.  X-rays of the lumbar spine in May 1998 showed normal-appearing, well-maintained disk spaces; the vertebral bodies were intact, and there was no evidence of fracture or dislocation.  Cervical spine x-rays showed mild cervical spondylosis with disk space narrowing.  The Veteran reported that he was lifting a 40 pound post at home when he experienced a sharp pain in his lower back and right cervical region.  It was noted that while in the Navy in 1974, the Veteran had injured his lower back, but the injury had reportedly resolved without sequelae, providing more evidence against this claim.  It was noted that the Veteran was not working at that time because his job required the lifting of heavy glasswork.  The doctor diagnosed the Veteran with a cervical strain and a lumbar strain.  

In another, record from the same time frame, it was noted that the Veteran had complained about injuring himself on the job on April 3, 1998 when he lifted a 90-100 pound piece of glass.  The Veteran stated that he had experienced back pain on and off for several years, but that this incident by far had been one of the worst episodes.  The Veteran was noted to not have any significant medical history, providing more highly probative evidence against these claims.  

These intervening injuries preclude a finding that the Veteran has experienced back or neck pain continuously since service as a result of his in-service injuries. They also suggest that the Veteran's in-service injuries resolved prior to separation.

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met with regard to the Veteran's back and neck disabilities. 

Nevertheless, service connection may be granted if the evidence establishes a nexus between a current back and/or neck disability and the Veteran's military service.

In this regard, the Board observes that the Veteran has on multiple occasions asserted that he injured his back in service and that he currently has back and neck problems.  However, the Board wants to be very clear in this decision so that the Veteran fully appreciates what service connection requires:  The Board concedes both that the Veteran injured his back in service and that he has a current back disability.  However, service connection requires more than just an injury in service and a current disability.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and, (3) a relationship or nexus between the current disability and any injury or disease that was experienced during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  This "nexus" evidence can be medical or in certain circumstances lay in nature.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
 
In this case, the Veteran has consistently argued that his current back and neck disabilities are the result of his military service.  However, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a chronic back or neck disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient, on its own, to provide the requisite nexus between his current back and neck disabilities and any in-service injury.  In reaching this conclusion, the Board again notes that the Veteran's statements were not found to be sufficiently consistent to credibly establish that he experienced back and/or neck problems continuously since service. 

There is also no record of any private medical professional ever suggesting that the Veteran's back and/or neck disabilities are the result of his military service, to include any injuries therein.

The Veteran has reported on several occasions (such as in his 2006 testimony) that he was told in service that he would have back problems later in life.  To this end, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, even accepting that the Veteran was told in service that he might have back or neck problems later in life, it would not establish that a current disability, not diagnosed for decades after service, was in fact the result of the in-service injuries; particularly when there were several intervening injuries (such as the on-the-job injury and the motor vehicle accident) in the years after the Veteran separated from service.

VA has obtained two medical opinions regarding the etiology of the Veteran's neck and back disabilities. 

In September 2001, a VA examination was conducted.  It was noted that the Veteran had worked as an electrician in the Navy and as a factory worker in his civilian life.  The Veteran indicated that his back pain began in 1974 while carrying a heavy object.  The Veteran reported being placed on quarters and given a temporary profile for eight months before being returned to duty.  He stated that he had an exacerbation of his back pain with a lifting a heavy object in 1975.  He reported being treated with physical therapy, which improved the situation, and he was then returned to duty.  He reported doing well until 1985 when he was in a motor vehicle accident in which his back and neck were injured, and he reported experiencing chronic neck and back pain since.  The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine and with myofascial syndrome of the cervical spine, both of which he found were related to the Veteran's motor vehicle accident in 1985 and not to his military service.  The examiner reasoned that the Veteran's in-service back problems had resolved with treatment and that he did not have neck or back pain thereafter until after the motor vehicle accident.

The Board subsequently remanded the Veteran's claim for a second VA examination, to ensure that appropriate consideration was given to the Veteran's 1985 motor vehicle accident, to his June 2000 on-the-job injury for which workers' compensation was reportedly received, and to his allegation that he had experienced ongoing back pain since service.  

In July 2009, the Veteran underwent a VA examination.  The examiner noted that the Veteran was cooperative but was somewhat of a poor historian with regard to dates.  The Veteran stated that he originally injured his lumbar spine in 1975 while on active duty, when he was removing an air conditioning motor and lifted it to put it on his shoulder.  He recalled feeling a snap with immediate pain in his lower back.  The Veteran reported being taken to sick bay and told he had a strain.  The Veteran was given light duty and he acknowledged that his back improved, although he asserted that he had continued to experience back pain.  He reported reinjuring his back in 1976 doing the same thing.  His back improved and he returned to duty.  After discharge, the Veteran indicated that he continued to experience back pain and sought help from a chiropractor.  Following service, the Veteran reported being T-boned in a motor vehicle accident which he stated occurred in 1994 or 1995 (although records in the claims file suggest that the accident actually occurred in 1985), following which he experienced lower back pain.  He was diagnosed with a muscular strain and prescribed medication.  The Veteran stated that he did relatively well after his motor vehicle accident and continued to work at a feed mill.  In approximately 1997, he recalled lifting a 50 pound bag of feed and feeling a snap in his back with immediate pain.  He was reportedly diagnosed with a herniated disk.  The examiner diagnosed the Veteran with lumbar degenerative disk disease and with cervical degenerative disease.  

After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran's current complaints of cervical spine pain were not related to his military service.  He stated that he had been unable to find any complaints of neck problems in the service treatment records.  He also concluded that it was less likely than not that the Veteran's current back complaints were related to his complaints of back pain in service.  The examiner acknowledged that there was evidence of treatment while in service, but noted that it was very limited treatment without ongoing care (which the examiner felt was suggestive of no chronicity).  He noted that there was a record of a visit in September 1976, approximately three months after the second back injury which noted the Veteran's health as good with no complaints.  The examiner noted that following service he could not find any evidence of treatment until the 1990s which was many years after service and after the Veteran had experienced an intervening motor vehicle accident and an on the job injury to his back.  The examiner concluded that it was more likely than not that the Veteran's current back complaints/pain were related to his motor vehicle accident, on the job injury, aging, and attrition.  The examiner added that the Veteran had been able to hold a job after service for a number of years which appeared to have been fairly labor intensive (i.e. lifting 50 pound bags of feed) until his on the job injury in 1997.  The examiner noted that the Veteran was somewhat of a poor historian in regards to dates of injury.  The examiner provided an addendum after reviewing MRIs of the Veteran's neck and back, but found that the MRIs did not change his opinion.

This opinion was provided after a complete review of the claims file and a physical examination of the Veteran.  The examiner was fully apprised of the Veteran's medical history and he provided a complete rationale for his conclusions that was grounded in the evidence of record.  Moreover, the opinion has not been contradicted or undermined by any countervailing medical opinion.   

As such, this opinion is found to be the most probative evidence of record and it is therefore afforded great weight.  Accordingly, the criteria for service connection have not been met, as the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's current neck and back disabilities either began during or were otherwise caused by his military service. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a series of letters that have been provided during the 15 years this case has been in adjudication. Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial point, it is recognized that the Board has remanded this case five separate times in an effort to assist the Veteran in establishing in claim.  In so doing, service treatment records, service personnel records, VA treatment records, and private treatment records have all been obtained to the extent they were available.  In addition, efforts were made to obtain Social Security Administration (SSA) records, but VA was informed that the records had been destroyed and were not available.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file); and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that the 2009 examination was fully adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the specific facts of the Veteran's case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has also testified at two hearings before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At his recent Board hearing in March 2014, the undersigned VLJ explained what is necessary for service connection.  He then went through each of the prior five Board remands with the Veteran in order to ensure that all the requested development had been accomplished and that all potentially records that might be available had been pursued.  As such, the requirements of Bryant were met.  

At his hearing, the Veteran indicated that treatment records from his 1985 injury were not available because the doctor had retired.  Records from his workman's compensation claim were similarly noted to be unavailable.  The VLJ asked about records from Dr. D., and the Veteran indicated that he had not submitted them.  The VLJ asked the Veteran if he would be willing to look into those records.  The Veteran agreed to seek the records, and to let VA know if he needed assistance to get the records.  To date, the Veteran has not given any indication that records were available or that he needed help obtaining them.  Moreover, the Veteran agreed that if he did not get the records, that the case would not be remanded yet again on that basis as it would be assumed, absent any indication to the contrary, that the records were unavailable.  Here, no response was received from the Veteran suggesting that there were additional records that were available, but which he needed help to obtain.  

VA regulations provide that will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  

As noted, this claim was initially filed in 1999, and VA has spent more than fifteen years trying to assist the Veteran in establishing his claim, with many remands.  At this point, VA has made multiple attempts to obtain additional service treatment records from the Veteran's time on the U.S.S. Enterprise and additional private treatment records, but no additional records have been obtained, and there do not appear to be any potentially relevant records that are outstanding but which have not been obtained..  Therefore, another remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


